              Case 1:19-cr-00938-WHP Document 26
                                              27 Filed 10/02/20 Page 1 of 1
                                       Law Office of Lawrence P. Oh, Esq.
                                        62 Cooper Square, Second Floor
                                          New York, NY 10003
                                          Phone (646) 682-7000
                                          Mobile (347) 404-8473
                                             lpchauchat@gmail.com



                                                                 October 2, 2020


     By ECF
     Honorable William H. Pauley III
     United States District Judge
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

     Re: United States v. Julian Estaphan, 19 Cr. 938 (WHP)

     Dear Judge Pauley:

     This matter is scheduled for a change of plea on October 14, 2020 at 10:00 a.m. I am requesting
     an adjournment to November 12, 2020 at 9 a.m, for Mr. Estaphan to plead guilty. The Government
     consents to this request. Mr. Estaphan consents to the exclusion of time.


Application granted. Conference adjourned to
November 12, 2020 at 9:00 a.m. Time excluded         Respectfully,

until November 12, 2020 in the interests of justice.
                                                                               /s/ Lawrence P. Oh
                                                                                Lawrence P. Oh, Esq.
                                                                      62 Cooper Square, Second Floor
                                                                         New York, New York 10003
                                                                               Phone (646) 682-7000
                                                                              Mobile (347) 404-8473
                                                                             lpchauchat@gmail.com

                             October 2, 2020
     c: AUSA Kaylan E. Lasky
